 

ay

 

 

oli He HS remy (he Fi cle gstearza Page 1 of 8

haa CHU | 26 eS LWUAK? of

 

SA

The tonora «Ti Lous selber stare
RSA Donte [cae
Red Market 'Street

YL
MNOD AILdIAYANY
W3319

{NVAV 130 40 Lol
86:6 KY 42
G3 iis

(# Floor

Wi ilmington, DE 1%%o\

Justice Si lversteiu,
ier the last ies Reks eachtime 6 hit

tthe delete
tf ce al ‘aloe ay hel if : iS war hs
re

ego this (eer four

hoo a to MN et Ovid cte
80 Wh ha Cod's nawe iu qd L oy ok
nein esses tortor B ye nor, after
Doh years atthe er 4, Ltenn ded nu éé LH? Hi te
picts sO asuse Stays 0, VICTIM and
i wuesto te Sutter But sur Honor <C au to
tS

 

  
  
 

et” a wie (mM of hoeti @ 3exual th sical

ahtise ver titty years at eon
state tet Tatice hl ersten
ay 1S ot Qu. New) Stay
ars old ond (A-heee Short meds =.

ilk tur hs ear ot ¢.L do nat care %
oh lett ee it fae tae ft.
al tao Si ce te ea

Lei power “Thue L Keprnvcd

 

rr)

 
 
  

 
 

Case 20-10343-LSS Doc 4894 Filed 05/24/21 Page 2 of 8

nev eld eves sah’ hs Lou SiMe Sings beow bol broken
: fee aks eG, foe Sect

pee Mee ne

noua ck ova Lays Soccer He 8 ( arly
f Q AG INS Pate ole
ater oy nl wnlayah (e. ee

6 vata
See ae

a partons fd ear te Ng ee
| Ju LL, W (euge We
nck a . ara

nest
Meet erie Cle fored seta
a \s a di Eh: Ohi cA Nha
pe rt a ee a ay

Be nett Ein
i ual si a
met aS, 0
Aa nage al
ed
hinly

abact ar

  
   
   
   
   
 
      
Case 20-10343-LSS Doc 4894 Filed 05/24/21 Page 3 of 8

e ce ISUPe_1S ees She

 

shes We Sucte Ne
a ipl oe me iat ig
: oe fost ve Spee li elm
we ur Seo ef as ¢ i

MSI eso Pi spatter fo
ue 0 W pao M( OC
CCUGD a Pe gest
® an es Mg fc .
\
ei

' e spout
a . {tsi
stun Tp ea rs actor TL would

4 a
taste shor. Tie Bie Ae
oral ae
(CUgO FT Minats raed

at es Lp Ronverst rites’ thet

Bi il mcg sda (DLA Se

A IS aoe "i
MWS, for the Me ach UWS A a

f am 29M eur od th oy whe craved Ph

  
 
   

lesa at ng eat

  
   
  

 

  
 

° sg
sae cel
fis leo ileoks AC ath

US Prolog vS

args aN) ae ete)
rea fe UIKS 2 he
O€

a an S “i ise
eal a no hart sas

fet Sis Wy pi Sigted

eh 4 Pregss

eo Hada mies 000.

ue he fod A me Stay
a at} a Pe ni Sa a us

oa My erp tee He
aie ele “toes.

 

  
  

les Come WIM
ttf ="

sy ee se
ae ee

  
 
Case 20-10343-LSS Doc 4894 Filed 05/24/21 Page 5of 8

         

U ve !
WTM04A PW
Naw tc jntel \ me 1¢ Ry en
| Adt Ws sae ‘bt
Ui ety ng
ds, chen oe uc | fo ass Sen. |

cud u 7 MCW Toh; ie Ne tag
replete Meo, iy Has UST LA,
Ve Mtn WM rap (CC.
&@ Et uUtT WHS malt youl amd

td rad ge se Mes BU
paeatn mr od Wit ce

eemined ‘ag up Bo leer ‘Y\
in , Is aswell as a baarthor RSA

leona: ‘ana at
pees © oe Se WAY We rote
events ll 44 bor \4 Ou Hair pip
pay ON St ” Cau pt, was

wroloel Q =H

 
      

       
   

 

PigStca Myucres Ware So severe hot
HPN
MS
Ss 6Y

ut
cpg
pss ghle
G 1,
things were
nf SUEY od
! f e cede
Lele au ae
Kee
! of Ry
Mt
wy i
Hs
‘ives
yeaus anel feat

te
Thou
Sw (
a l
ig
Pil
7 IS
ay
ish
ih
M '
a

CS.

Fell

RES BTS ; 3 YU = t 3

ee

CU
uh
Ppl 02 omg
Oe (NOMITRAT eda :
LiLaye ried

whet

konto
Mg
Start
S (WO
ho
ae
20
a
is
t
rt
g orl dy

hile were
qd
nou

us

a¢

 

 
Case 20-10343-LSS Doc 4894 Filed 05/24/21 Page 7 of 8

eS Veer sti TL On ue ( pitas
ay a Mey “flog We big rug
” fataly 0 qe ut pd Sahuse

ve q que
oe mee ittres eo

op ls Accept

Sy “lati a a base

eee ice hig“ Ao Goo pe okt att Q Ae

pete \ wae OW

RIS

No iS —~ i

 

oe

fay ae
bs ee cach : She
. ie sans sal cag
UP A Nim as fa
age ({Q

ag i le ‘pall je at

payin end he rest espa WW “Zoo
FTadae. Si lors ita, on ia Ce hh 4.
piste fr Ao

Wart

o>~f

 

        
     

a ah SH

  
 
 

;

 

PUL
Case 20-10343-LSS Doc 4894 Filed 05/24/21 Page 8 of 8

| ie ema one

l— INSURED NO SURCHARGE 3000610377)

“2 | USPS FIRST-CLASS PKG
=" — , —
y’ Qs |
“ 0026
C012

 

/S |S" DSeeeiaey

0 lbs 2 ozs

 

 

 

|

     

 

 

  

| HONORABLE JUSTICE LAURI SELBER SILVERST

HONORABLE JUSTICE LAUR! SELBER SILVERST
824 N MARKET ST

6TH FLOOR
WILMINGTON DE 19801-3024

|

  

USPS TRACKING #

MT

| 9416 4098 9864 2066 4107 44
Po

es

 

 
